NON-FINAL OFFICE ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
35 U.S.C. 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The error statement identifies original claim language that was surrendered, see recapture rejection below, in order to gain allowance of the claims as being the claim language causing the error in the patent and supporting the present reissue application.  Surrendered subject matter cannot be the basis for reissue since that subject matter resulted in the allowance of the claims and therefore cannot be considered in error.
Claims 1-17 and 20-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Recapture
Claims 17 and 20-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: Claim 17 is broader than original patent claim 1.  New claim 17 does not include the claim limitations of 
With respect to the first opening, “on a semispherical end portion at a longitudinal end of the body” 
With respect to the cylindrical portion, “linearly extending from the second opening of the body to the semispherical end portion of the body, the semispherical end portion integrally extending from the cylindrical portion and curved inward with respect to a circumference of the cylindrical portion”
With respect to the cap, “having an opening and an end portion opposite to the opening, the cap configured to be coupled to the body via at least one coupling portion of the body”
which was part of original patent claim 1.
Therefore step 1 of the three-step test is met for claims 17-25.

	Step 2: In the prosecution of US Application 14/686,327 (“the ‘327 application”), applicant relied upon the above limitations in order to gain allowance of the claims; these limitations are not included or partially included in the amended or new claims submitted for reissue.

The reservoir 100 in Rowley is a bent tube, claim 1 recites “cap coupled to the body to define a reservoir linearly extending from the end portion of the cap to a longitudinal end portion of the body opposite to the opening of the body” which is distinguishable from the serpentine many body of Rowley.  

The Office Action equates Rowley’s sealing region 154 with the claimed “first port.”  However, neither of the sealing region 154 (or sealing region 156) in Rowley are provided “a first port located at a longitudinal end portion of the reservoir, the first port having a portion along a longitudinal axis of the reservoir and a portion in a first direction different from the longitudinal axis of the reservoir”, as recited in claim 1.

The necked regions 132, 134, 136, 138, 140, 142, 144 and 146 are “an expanded middle section” of the volumes of the main body in Rowley. Instead, claim 1 recites, “a first port” and “a second port extending from the reservoir in a second direction from the longitudinal axis of the reservoir, the second port configured to allow a second water line to be inserted in the second port in the second direction, the first port and the second port each being configured to introduce water to the reservoir or channel water from the reservoir to the water dispensing port.”

Similar to Rowley, Harder also calls for a serpentine reservoir 28 with tubing 56 (see, FIG. 6 below) and thus fails to teach or suggest at least “a cap coupled to the body to define a reservoir linearly extending from the end portion of the cap to a longitudinal end portion of the body opposite to the opening of the body”, as recited in claim 1.

Stokes pertains to a hot water tank comprising two similar semispherical end caps 14 and 16 (see, Figure la). The end caps 14 and 16 in Stokes do not teach or suggest “a cap coupled to the body [which is] disposed inside the refrigerator... to define a reservoir linearly extending from the end portion of the cap to a longitudinal end portion of the body opposite to the opening of the body [and] store water to be supplied to the water dispensing port” of the refrigerator.

…Lim does not teach or suggest “cap coupled to the body to define a reservoir linearly extending from the end portion of the cap to a longitudinal end portion of the body opposite to the opening of the body” as recited in claim 1.

See the ‘327 application, remarks filed 3/4/16 pages 8-10.  

Rowley’s water reservoir 100 has a serpentine main body containing a plurality of essentially parallel profile volumes, 110, 112, 114, 116, 118 rather than “a body having an elongated cylindrical shape” including “a first opening”, “a second opening” and “a cylindrical portion linearly extending from the second opening of the body to the semispherical end portion of the body”, as recited in claim 1.

The member 12 of Stokes does not include “a semispherical end portion at a longitudinal end of the body” and opposite therefrom “a cap”, as recited in claim 1. More than a designed choice, the claimed “cap” configuration enables the water tank “to withstand water pressure within the reservoir resulting from water being supplied from the external source” (claim 1).
Further, the circular cylindrical tubular member 12 of Stokes fails to teach or suggest “a first opening” and “a second opening” where the second opening has “a diameter larger than a diameter of the first opening of the body”, as recited in claim 1.
The Office Action relies on the combination of Rowley’s sealing region 154 and the port in Lim as teaching the claimed “first port.” Lim and Rowley, alone or in combination, fail to teach or suggest “a first port extending from a first end portion of the reservoir, the first port having a portion along a longitudinal axis of the reservoir and a portion in a first direction different from the longitudinal axis of the reservoir”, as recited in claim 1. More specifically, neither Rowley’s sealing region 154 nor Urn’s port are provided to "extend from a first end potion of the reservoir... the first port configured to allow a first water line to be inserted into the first port in the first direction" where the reservoir "extend[s] from the end portion of the cap to the longitudinal end of the body”, as recited in claim 1. See FIGS. 5 and 6 show the flow of water within the water tank 40 (see below).
The outlet 54 in Harder does not “extend from a first end portion of the reservoir, the first port having a portion along a longitudinal axis of the reservoir and a portion in a first direction different from the longitudinal axis of the reservoir, the first port configured to allow a first water line to be inserted into the first port in the first direction" where "a second port extend[s] from a second end portion of the reservoir in a second direction from the longitudinal axis of the reservoir, the second end portion opposite to the first end portion of the reservoir, the second port configured to allow a second water line to be inserted in the second port in the second direction”, as currently recited in claim 1.

See the ‘327 application, remarks filed 9/12/16 pages 6-9. 

The claim language removed from claims, identified above, which resulted in the broadening of claims, as shown above, is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 17-25.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

Claim 1 entirely eliminates the surrendered subject matter.  During the prosecution of the ‘327 application, Applicant specifically argued that the prior art did not disclose these 

	Therefore, step 3 of the three-step test is met for claims 17-25.

	The omission of the limitations identified above in new claims 17-25 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 17-25 are rejected under 35 U.S.C. 251 as indicated above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 17 has now been amended to recite “a first port extending from the first curved portion of the water tank” …”the first port 

Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the specification states that the “bodies 61 and 71 have elongated cylindrical shape and are respectively provided at one end thereof with water in/outlet passages 63 and 73 having a 
	Therefore, claims 17 and 20-25, which are directed to this new configuration do not satisfy the “original patent” requirement.
	Claims 17 and 20-25 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. # 1,738,126 to Stout (“Stout”) in view of US Pat. # 4,036,620 to Benasutti et al. (Benasutti).
Regarding claim 17, Stout teaches a water tank (30) to supply water from an external source (house water supply system) to a water dispensing port (45) disposed at a door of a refrigerator (see fig. 1), wherein: the water tank is configured to store water to be cooled by cool air of a storage chamber inside the refrigerator (col. 1, ll. 5-11) and to be supplied to the water dispensing port disposed at the door, the water tank including: a cylindrical portion (33a), a first curved portion (two parts of 33a) coupled to a one longitudinal end of the cylindrical portion via a coupling portion of the cylindrical portion (see fig. 2), a second curved portion integrally extending from another longitudinal end of the cylindrical portion (rounded end of the cylindrical portion 33) opposite the first curved portion, the second curved portion being curved inward with respect to a circumference of the cylindrical portion.  See annotated copy of Fig. 2 below.
[AltContent: textbox (second curved portion)][AltContent: arrow][AltContent: textbox (first curved portion)][AltContent: arrow][AltContent: textbox (cylindrical portion)][AltContent: arrow]
    PNG
    media_image2.png
    263
    234
    media_image2.png
    Greyscale

[AltContent: textbox (coupling portion of the cylindrical portion)][AltContent: arrow]
    PNG
    media_image3.png
    263
    270
    media_image3.png
    Greyscale

[AltContent: textbox (second opening)][AltContent: arrow][AltContent: textbox (first opening)][AltContent: arrow][AltContent: textbox (second curved portion)][AltContent: arrow]
    PNG
    media_image4.png
    282
    239
    media_image4.png
    Greyscale

Stout also teaches a first opening on the second curved portion, a second opening at an end portion of the cylindrical portion opposite to the second curved portion, the second opening having a diameter larger than a diameter of the first opening.  See annotated fig. 2 above.
Fig 2 above also shows a first port (37) extending from the second curved portion of the water tank, the first port configured to allow a first water line (40) to be coupled to the first port, and 4Serial No.: 16/394,639a second port (34a) extending from a second opening (see fig. 4) disposed at another end portion of the water tank in a second direction (perpendicular) different from the longitudinal axis direction of the cylindrical portion, 

Stout meets the claim limitations as described above but fails to include the first port having a first section extending in a longitudinal axis direction of the cylindrical portion and a second section extending from the first section in a first direction different from the longitudinal axis direction of the cylindrical portion where the coupling of the first water line extends in the first direction.  As shown in fig. 1 of Stout the first port extends at right angles to the longitudinal axis of the tank (33) and then the water line (40) is bent in order to travel up along the back of the refrigerator.  However, Benasutti discloses a water tank (70) with an inflow and outflow ports (124 and 160) extending along the longitudinal direction of the tank (see fig. 3).  These ports then utilize L connectors (129 and 180) for connection to water lines (90 and 98) in a perpendicular direction.  At the time of the invention, it would have been obvious to incorporate the teaching of a longitudinally aligned port into the invention of Stout and the L connector for the inflow valve in order to provide a more direct connection to the water line positioned on the back wall of the refrigerator.  The incorporation would have generated predictable results, i.e. 
Regarding claim 20, the first curved portion is coupled to the cylindrical portion, the water tank defines a reservoir that withstands water pressure within the reservoir resulting from water being supplied from the external source (see col. 2, ll. 55-70).  
Regarding claim 21, the first port is curved (since the first port is a pipe the cross section of the port is curved).  
Regarding claim 22, this claim is considered a product by process claim.  Stout teaches that the cylindrical portion and the second curved portion are a single piece therefore Stout meets the claim limitations.  
Regarding claim 24, the modified invention of Stout in view of Benasutti results in the first direction being approximately perpendicular to the longitudinal axis direction of the cylindrical portion, and the second direction being approximately perpendicular to the longitudinal axis direction of the cylindrical portion (see fig. 2).  
Regarding claim 25, the first curved portion when coupled to the cylindrical portion via the coupling portion of the cylindrical portion covers the one end of the cylindrical portion (see fig. 2 and annotated fig. 2 below).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stout in view of Benasutti in further view of US Pat# 5,707,518 to Coates et al (“Coates”).
Stout in view of Benasutti meets the claim limitations as described above fails to teach the water tank receives filtered water from a water filter detachably mounted at an upper portion of the storage chamber.  However, Coates teaches such a water filter (22).    
.  

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 35 U.S.C. 251 due to impermissible recapture, it is noted that applicant amended claim 17 in the response filed 07/29/2021.  However, the claim limitation of “a semispherical end portion at a longitudinal end of the body,” in addition to the other claim language listed above, is still absent from new claim 17.  This language was explicitly relied upon to overcome the rejection of the claims over Rowley and Stokes, independently.  The currently claimed “curved portion” and “curved portion being curved inward with respect to a circumference of the cylindrical portion” is still impermissibly broader than the “semispherical end portion at a longitudinal end of the body” that was relied upon for allowance of the claims.  
	With respect to applicant’s argument that “The Office Action equates element 33a in Stout as both the claimed cylindrical portion and first curved portion of the water tank, please see annotated fig. 2 above which clearly identifies the location of the claim limitations in the Stout reference.  
.
With respect to applicant’s comments on Benasutti; one cannot argue the references individually to overcome a rejection under 35 USC 103.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	It is noted that no argument is asserted with respect to the rejection of the claims over Stout in view of Benasutti in further view of Coates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/				Primary Examiner, Art Unit 3993             

Conferees:  /GKD/  and  /E.D.L/                                        SPRS, Art Unit 3993